Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	  DETAILED ACTION
  Status of the claims: Claims 1, 3-13, 15-18 and 20 are pending.  
The amendment filed  2/8/2021 which amends claims 1, 3, 4-5, 8-10 and 18, and cancels claims 2, 14 and 19 has been entered.  Claims 11-13 and 15-17 remain withdrawn from further consideration. Claims 1, 3-10, 18 and 20 are under examination.
	
		                 Benefit claimed 
               Applicant’s claim for the benefit of a prior-filed application 62570851 filed 10/11/2017  under 35 U.S.C. 119(e) is acknowledged.  The provisional application 62570851 has support for the elected invention (see below)
			
Withdrawal of rejection and objections
	[1] The 101 rejection of claims 1, 5-7, 10 and 18 is withdrawn in light of the amendment to claim 1. 
[2] The 112(a) rejection of claims 1-10 and 18-20 is withdrawn in light of the amendment to claim 1, and in light of cancellation of claims 2 and 19.
[3] The 112(b) rejection of claims 2 and 18-20 is withdrawn in light of cancelation of claim 2 and the amendment of claims 4 and 18. Yet, new 112(b) is applied (see below).
[3] The objection to claims 1 and 18 is withdrawn in light of the amendment of claims 1 and 18. 
	[4] The objection to the specification is withdrawn in light of the amendment of the specification thereof.  

                                        Objection to the drawings 
The drawings filed 10/10/2018 are objected to under 37 CFR 1.83(a) because (i) in Figures 3-5, 14, 18, 19 and 21; Figure 8E and 8F; Figure 10(A); Figure 13(A)-13(F);  Figure 17(A); and Figure 20(A), 20(B) and 20(D), vertical axis of each figure lacks proper description for “OD600”  wherein said OD600 can refer to optical density of a cell sample or/and protein sample; and (ii) Figure 7(D) is required to clarify the labels (horizontal axis) for lanes 2 and 4 (from the left to the right).   The drawings must show every feature of the invention specified in the claims.  Therefore, the clear depict for indicating “black” and “gray” highlighted in the drawing (see the page 6, the description to Figure 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

	The response filed 2/8/2021 states that Applicant will submit a substitute Figure 7 to clarify the labels, and that Applicant appreciates the Examiner’ suggestions for overcoming the objection to the drawings and is willing to amend the specification  to clarify the meaning of OD600 in the drawing. It is noted that Applicant has not submitted said “a substitute Figure 7” nor revised drawings for overcoming the objection thereof; and thus, Applicant is urged to submit the substitute and revised drawings as discussed in the above objection.   

                                     Objection to claims 
In claim 1, “…lacking overexpression …” should be changed to “…lacking the overexpression…”. 
In claims 4 and 18, “an recombinant  nucleic acid” should be changed to “a recombinant  nucleic acid”. 

	Claim interpretation:
	The recitation in Claim 8 “…wherein the isolated nucleic acid molecule further comprises a heterologous promoter…” is interpreted as there being only one promoter in the claimed “nucleic acid molecule”, because the instant specification does not describe/define that the nucleic acid molecule set forth in claim 8 and claim 1 from which claim 8 depends comprises more one promoter. Thus, the following 112(d) rejection is applicable.

	Claim Rejections - 35 USC § 112(d)  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 recites “…wherein the isolated nucleic acid molecule further comprises a heterologous promoter…”. However, the amended claim 1 from which claim 8 depends already set forth that “isolated nucleic acid molecule” has “a heterologous promoter”.  Thus, claim 8 fails  to further limit claim 1; and therefore, claim 8 is written as an improper dependent form.  

  Claim Rejections - 35 USC § 112(b) 

              The following is a quotation of 35 U.S.C. 112(b):    
              (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
              Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
Claim 4 lacks antecedent basis  for “the isolated nucleic acid” in the claim. 


     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brohl et al.  (Yeast (1996) 10, 1-13) as evidenced by (1) Hill et al.. (Yeast (1986) 2, 163-167); (2) US Pat. No. 5900362 (‘362) and (3) US Pat. No.8580932 (‘932).
Brohl teaches the AZF1 (asparagine-rich zinc finger protein) gene which nucleotide sequence (that is the open reading frame containing no introns) has 100% sequence identity to claim 1) (see the sequence alignment below). The AZF1 gene (Accession Number 226253) is subcloning from S. cerevisiae genomic DNA library and identified by DNA sequencing (abstract, lines 5-9; Figures 1-2, and p.721, right col., 2nd para, lines 5-11, Brohl). 
The AZF1 gene is subcloned in high copy number vector (p.729, left col., 3rd  para, lines 10-14 and abstract, Brohl) which is vector YEp351 (p.720, left col., section “Plasmid”, lines 2-5, Brohl). There is factual evidence that YEp351 is an expression vector (p.166, section “Properties of YEp351 and YEp352”, Hill) and is a yeast/E.coli shuttle vector (abstract, lines 1-2, Hill), and  vector YEp351 contains the entire sequence of pUC18 (abstract, lines 1-3, Hill) in which pUC18 has been known to be an expression vector comprising promoter (col.5, lines 1-2, ‘362). Thus, the subcloning of the AZF1 gene that 100% sequence identity to instant SEQ ID NO:1 into the expression vector YEp351 that is derived from expression vector “pUC18” containing heterologous “promoter” is applied to the instant limitation “a heterologous promoter operably linked to the isolated nucleic acid…” (claim 1). 
The recitation “over-expression in yeast of said isolated nucleic acid provides increased rate of anaerobic xylose fermentation in the yeast relative to a control yeast lacking the over-expression of the isolated nucleic acid” (claim 1) is directed to the use of the claimed “isolated nucleic acid” (comprising the nucleotide sequence of AZF1 gene having SEQ ID NO:1 operably linked to a promoter that drives expression of AZF1 gene) in the “process” of over-expression in yeast that leads to an increased rate of anaerobic xylose fermentation in the yeast, wherein said increased rate is compared to the yeast (control) lacking said “over-expression”. 
Also, there is the evidence that pUC18 vector can be used for both cloning manipulation and for overexpression of enzymes (col.8, lines 10-11, ‘932).
Thus, upon performing “over-expression” process using the pUC18-derived expression vector “YEp351” (a yeast/E.coli shuttle vector) comprising AZF1 in a yeast, it would necessarily lead to  the result of the “increased rate of anaerobic xylose fermentation” in the yeast (claim 1).
Thus, claim 1 is rejected. 
Since the vector “YEp351” contains yeast 2 micron (2[Symbol font/0x6D]) origin of replication as evidenced by p.164, right col., 2nd para, lines 1 and 8-9, Hill; wherein  the “yeast 2 micron (2[Symbol font/0x6D]) origin of replication” has been used for stable maintenance (claims 3, 4) in a yeast host as evidenced by [0074] of instant specification. Thus, claims 3-4 are included in the rejection. 

                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

 Claims 1, 3-10, 18 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Brohl et al.  (Yeast (1996) 10, 1-13) in view of Magtanong LJ (A thesis for Ph.D degree, Depart. Mol. Genetics (2011) University of Toronto, pages 1-136), US20100285993 (‘993), Cromie et al. (Genes Genomes & Genetics (2017) 7, 2845-2854), Ho et al. (Nat Biotechnol. (2009) 27(4), 1-19) and. US2010050292 (‘292).

Alternative to the above 102 rejection of claim 1, in view of the recitation (claim 1)  that over-expression in yeast of the claimed nucleic acid molecule comprising SEQ ID NO:1 linked to a heterologous promoter which particularly/necessarily results in the “increased rate of anaerobic xylose fermentation in the yeast”  relative to a control yeast lacking the over-expression thereof, the following obviousness rejection is applied to instant claim 1 and dependent claims therefrom under the rejection..

The teaching of the polynucleotide comprising the SEQ ID NO:1 (AZF1 gene) operably linked to heterologous promoter is set forth in the following.
 Brohl teaches the AZF1 (asparagine-rich zinc finger protein) gene which nucleotide sequence (that is the open reading frame containing no introns) has 100% sequence identity to instant SEQ ID NO:1 (claim 1, 3, 4, 18) (see the sequence alignment below). The AZF1 gene (Accession Number 226253) is subcloning from S. cerevisiae genomic DNA library and identified by DNA sequencing (abstract, lines 5-9; Figures 1-2, and p.721, right col., 2nd para, lines 5-11, Brohl). 
Yet, Brohl does not expressly teach the over-expression  of AZF1 gene in a yeast host which will result in the “increased rate of anaerobic xylose fermentation in the yeast” (claims 1, 18).
yeast protein expression art (Magtanong) teaches the plasmid called  “MoBY-ORF 2.0” that is an overexpression plasmid (see p. 45, 2nd paragraph, lined7-8, p.46, section 3.2.; and p.85, section 4.2,  Magtanong) wherein MoBy 2.0 plasmid (2[Symbol font/0x6D] based) is high copy number plasmid (p.86, lines 6-8; and p.46, section 3.2.1, Magtanong) wherein the overexpression plasmid is expressed in yeast (p.7, lines 4-5, Magtanong) such as S. cerevisiae (p.8, lines 5-6). Moreover, the overexpression of various proteins in yeast S. cerevisiae (claims 5-9, 18, 20) has been known to be economically important ([0002], lines 5-8, ‘993). It has been well known  in the art to use inducible promoter in heterologous expression plasmid (claims 1, 18) such as  promoter Gal1/10 which be induced 1000-fold for gene overexpression (p.16, 3rd paragraph, lines 3-4; and last paragraph to p.17, lines 2, Magtanong). Construction of MoBY-ORF 2.0 with inducible promoter for gene/protein overexpression is thus within purview of one of ordinary skill in the art. 
           Regarding over-expression in yeast host,  the closely related art (Cromie ) teaches the use of MoBY plasmid (Cromie discussed this plasmid by citing the reference “Ho et al. 2009” at p.2846, right col., lines 1-2) for protein overexpression in yeast S. cerevisiae (claims 5-8, 18) (see p. 2846, right col., lines 1-5, and right col., 3rd and last paragraphs, Cromie). The “plasmid” is “MoBY plasmid” that has been known to be suitable for any S. cerevisiae strain (p.8, 4th para, lines 1-2, Ho) as applied to claims 5-8 and 18.
Since the MoBY-ORF 2.0” is high copy and 2[Symbol font/0x6D]-based plasmid (p.46, line 1, Magtanong), i.e., the plasmid contains  2 micron (2[Symbol font/0x6D]) origin of replication that has been used for stable maintenance (claims 3, 4, 9, 20) in a yeast host as evidenced by [0074] of instant specification., and since expression constructs are often maintained in a DNA plasmid, which is an extrachromosomal element capable of stable maintenance in a host (see [0065], lines 4-6, ‘292), claims 3, 4, 9 and 20 are rejected. 
Thus, it would have been prima facie obvious for one of ordinary skill in the art to recombinantly clone the AZF1 gene (Brohl) into the “MoBY-ORF 2.0” plasmid that results in the construct comprising AZF1 linked to heterologous inducible promoter for purpose of overexpression in yeast S. cerevisiae because the MoBY-ORF 2.0 plasmid is the “ high copy” which allows for said overexpression and is also 2[Symbol font/0x6D]-based plasmid that allows for extrachromosomal stable maintenance (see above) with reasonable expectation of success.
Although the primary reference “Brohl” does not expressly teach the limitation “over-expression in yeast of said isolated nucleic acid provides increased rate of anaerobic xylose fermentation in the yeast relative to a control yeast lacking the over-expression of the isolated nucleic acid” (claim 1), the polynucleotide construct MoBY-ORF 2.0 comprising the AFZ1 gene (which has 100% sequence identity to instant SEQ ID NO:1) would necessarily have property for producing the increased rate of anaerobic xylose fermentation when overexpressing in yeast such S. cerevisiae in the yeast compared to the control.  This is because the over-expression of AZF1 with the MoBY 2.0 plasmid improves anaerobic xylose fermentation while deletion of AZF1 

Regarding claim 10, Magtanong has taught that the MoBY-ORF plasmid library is a low-copy overexpression library with 1-3 copies per cell due to the centromere sequence found on each plasmid, and teaches that plasmid in the library contains a single ORF that is flanked by ~900 bp and ∼250 bp of native upstream and downstream genomic sequence respectively, and is therefore largely under the control of its endogenous regulatory elements (p.35, 2nd  paragraph, lines 1-5). Even though Magtanong does not use the special term integrated into chromosome, it is within purview of one skilled in the art that the flanking nucleotide sequences of said “~900 bp and ∼250 bp of native upstream and downstream genomic sequence” would have been used to replace said “MoBY-ORF” into yeast genome, i.e., chromosome. One of example of homologous recombination for integrating a gene into the genome through the homologous flanking sequences has been provided by Magtanong as shown in Figure 1.1. Thus, claim 10 is prima facie obvious over the prior art teaching.  
	
        Therefore, the combination of the references’ teachings render the claims prima facie obvious 

In light of the above 102 rejection and103 rejection are the new ground of rejections which would render the applicant’s argument set forth at page 9 in the response filed 2/8/2021 moot. 

             Conclusion: No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
May 17, 2021
/SCARLETT Y GOON/QAS, Art Unit 1600